        Case 4:19-cv-00172-CDL Document 11 Filed 10/21/19 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                           COLUMBUS DIVISION

KOSHA, LLC; et al                    )
                                     )
      Plaintiffs,                    )
                                     )
v.                                   )       CV: 4:19-cv-00172-CDL
                                     )
CLARENCE DEAN ALFORD;                )
    et al                            )
   Defendants.                       )



                        NOTICE OF DISMISSAL OF
                    DEFENDANT VERSANT FUNDING LLC



      Plaintiffs through their undersigned counsel submit the following notice of

dismissal without prejudice of Versant Funding, LLC pursuant to Rule

41(a)(1)(A)(i).

This 21st day of October, 2019.




                                         1
        Case 4:19-cv-00172-CDL Document 11 Filed 10/21/19 Page 2 of 3




                                   Respectfully submitted,

                                   /s/ Yawanna N. McDonald
                                   Yawanna N. McDonald (Admitted PHV)
                                   (ASB 9372-B58T)
                                   Andrew P. Campbell (Admitted PHV)
                                   Erin G. Godwin (Admitted PHV)
OF COUNSEL:

CAMPBELL PARTNERS, LLC
505 20th Street North
Suite 1600
Birmingham, AL 35203
Tel: 205.224.0756
Fax: 205.383.2646
andy@campbellpartnerslaw.com
yawanna@campbellpartnerslaw.com
erin@campbellpartnerslaw.com


S. Lester Tate, III (GA 698835)
Akin & Tate Attorneys
11 S Public Square
Cartersville, GA 30120
tate@akin-tate.com
770-382-0780




                                      2
        Case 4:19-cv-00172-CDL Document 11 Filed 10/21/19 Page 3 of 3




                                Certificate of Service

       I do hereby certify that I have on this 21st day of October, 2019, electronically
filed the foregoing with the Clerk of the Court using the CM/ECF system which will
send notification of such filing to all other parties.




                                                      Yawanna N. McDonald
                                                          Of Counsel




                                           3
